Citation Nr: 1501049	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a dental disorder.

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to April 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; however, she failed to appear for the hearing scheduled in August 2011 and provided no explanation for not appearing at the hearing.  Consequently, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1. It is not shown that the Veteran has a dental disability for which compensation is payable; she does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.  

2. The Veteran's hearing impairment preexisted service and did not increase in severity during service; a hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein.  

3. Tinnitus was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to her service or to any disease, event, or injury therein.  



CONCLUSIONS OF LAW

1. Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).  

2. Service connection for hearing loss in either ear is not warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  

3. Service connection for tinnitus is not warranted.   38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2008, VA notified the Veteran of the information needed to substantiate her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in a March 2010 statement of the case (SOC).  

The Veteran's service treatment and dental records and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to any of the claims decided herein because such was not necessary.  Absent any competent evidence suggesting that the Veteran had a disease or injury in service that may be related to her claimed disabilities, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Dental Disorder

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment, so the Board will consider the Veteran's entitlement to service connection for both compensation and outpatient dental treatment.  

Service dental records show that in 1976 the Veteran was advised to seek a permanent filling for tooth #19 at her duty station; in November 1976, she had tooth #12 filled and tooth #1 and #16 extracted; in December 1976, she complained of bleeding in the area of tooth #16 which was found to be within normal limits; in December 1976, tooth #15 was filled; and in January 1977, tooth #19 was filled.  

March 2004 to March 2007 private dental records from Dr. N.E. show that the Veteran had tooth #9 extracted and replaced with an implant, which included bone grafting to augment the facial ridge.  

The Veteran asserts that her current dental condition is a result of her service.  Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, she has not submitted any competent evidence showing that she suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  She is not eligible for VA compensation as her current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Having determined that the Veteran is not eligible for service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of these classes.  Significantly, one-time dental treatment (Class II) is available for Veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  

In the Veteran's case, she was separated from service in April 1977; therefore, she is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of her separation.  As her application was not received until April 2008 (30 years following separation from service), her application is untimely.  Consequently, she does not meet the requirements for VA dental care on a Class II basis.  

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The significance of a finding that a dental condition is due to trauma in service is that a Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  As an initial matter, the Veteran does not contend, and the evidence does not show, that she ever served in combat.  

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service.  For the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).  The Veteran does not contend, and the evidence does not show that she sustained dental trauma in service.  Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Hearing loss 

Under the governing criteria, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by Section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Since the entrance examination demonstrates that the Veteran had a hearing impairment prior to service, the presumption of soundness at entrance does not attach in this case to that disability.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  With respect to the service connection claim based on aggravation, the issue in this case is whether the Veteran's preexisting hearing impairment increased in severity during service.  

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

On October 1975 service enlistment examination, hearing impairment was noted, and she reported that she had tympanometry conducted on the right ear 7 years prior.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
35
35
15
-
15
Left
25
10
5
-
15




Service treatment records show that in December 1976, she was seen for a complaint of hearing loss, stuffiness, and popping in the right ear; the impression was Eustachian tube dysfunction.  

On April 1977 service separation examination, clinical evaluation of the ears was normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
15
20
15
-
10
Left
10
0
0
-
15





March 1995 to May 1999 private treatment records from Dr. L.W. show that the Veteran had a left tympanostomy with ossicular reconstruction in March 1995, reported left ear tinnitus in April 1996, and had a left tympanomastoidectomy in August 1996.  They also show that she reported a chronic lifelong history of ear disease, particularly as a child, and that she had three procedures on her left ear and two on the right ear at age 12.  August 1996 and June 1997 private audiometry revealed a hearing loss disability in the left ear only.  

Applying the foregoing principles to the facts of the Veteran's case, the Board finds that the preponderance of the evidence is against the claim of service connection for a hearing loss disability of either ear.  The medical evidence shows a hearing impairment at service entry, one complaint of hearing loss in service which was diagnosed as Eustachian tube dysfunction, and improved hearing at the time of service separation.  Given these facts, the Board concludes that the preponderance of the medical evidence is against a finding that the Veteran's hearing acuity increased in severity during her period of active military service.  As a result, the presumption of aggravation does not apply.  Consequently, because the greater weight of the evidence demonstrates that the disability did not undergo a chronic or permanent worsening during service, the claim for service connection must be denied.  

The Veteran reports noise trauma on the rifle range in service.  However, objective clinical evidence of record demonstrates hearing impairment existed prior to service.  The Veteran has not asserted that her pre-existing hearing loss chronically increased in service.  Nevertheless, the Board notes that his DD Form 214 demonstrates that she qualified as a marksman with the M-16 rifle.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of her military service.  38 U.S.C.A. § 1154(a) (West 2014).  However, while the Veteran is competent to report experiencing impaired hearing, she is not competent to assess that there was chronic worsening of his hearing loss due to military service, as such requires technical findings on audiometric evaluation.  She has not been shown to have such requisite knowledge or training. Additionally, as referenced above, audiometric evaluation on separation from service, when compared to audiometric findings noted on examination for entrance to service, contradicts such assertion.  As such, the Board finds that the preponderance of the evidence is against a finding that there was a chronic increase in severity of the Veteran's bilateral hearing loss due to service.  There being no increase, the disability cannot be said to have been aggravated.  38 C.F.R. § 3.306.

Tinnitus

The Veteran asserts that her tinnitus is in part caused by noise exposure on the rifle range in service.  As a layperson, she is competent to observe the presence of tinnitus.  Significantly, she has not alleged continuity of symptoms since service.  In her initial claim for service connection, she reports that tinnitus began in 1996.  The evidence of record indicates that the earliest that she reported tinnitus was on private treatment in April 1996 and that she first attributed her tinnitus to service in the filing of the instant claim for compensation in April 2008 (more than 30 years after her discharge).  While not dispositive, the lengthy period without complaint or treatment of tinnitus is evidence is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).    

The Veteran is not otherwise competent to offer an opinion to the effect that her tinnitus can be attributed to noise exposure in service.  The Board notes that, in this case, providing an opinion as to the etiology of tinnitus falls outside the realm of common knowledge of a layperson as it is not the type of disability for which a layperson is competent to provide etiology or nexus evidence, particularly in light of the evidence of record of numerous, significant postservice ear surgeries.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not shown that she possesses the medical training and expertise necessary to opine as to the medical etiology of her current tinnitus.  See 38 C.F.R. § 3.159.  

As the preponderance of the evidence is against a finding that the Veteran's current tinnitus is due to an event, injury, or disease in service, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.  

The appeal seeking service connection for hearing loss is denied.  

The appeal seeking service connection for tinnitus is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


